Citation Nr: 0936531	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-28 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active service from June 1959 to June 1963.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination for a nexus opinion when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2008).   

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.  

Audiometric testing at the time of the Veteran's separation 
examination in April 1963 revealed normal hearing.  The 
measure of puretone threshold levels, in decibels, at the 
noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
0 (10)
10 (20)
5 (15)
10 (15)

So there was no indication of hearing loss in either ear when 
the Veteran was reexamined in anticipation of being 
discharged.  

Nevertheless, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
the Court held that, even though disabling hearing loss - 
that is, according to the requirements of 38 C.F.R. § 3.385 - 
may not have been demonstrated at separation, a Veteran may 
still establish service connection for a current hearing loss 
disability by showing he now satisfies the threshold minimum 
requirements of § 3.385 and by submitting evidence that his 
current disability is related to his military service.  See 
also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As the 
Court further indicated in Hensley, the threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. (citing 
Current Medical Diagnosis & Treatment, Stephen A. Schroeder, 
et. al. eds., at 110-11 (1988)).

Here, the Veteran was afforded a VA audiometric evaluation in 
October 2005.  The measure of puretone threshold levels, in 
decibels, at the noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
55
60
LEFT
20
30
30
60
70

The Veteran had an average puretone threshold loss of 
43 decibels, and for his left ear it was 48 decibels.  On his 
Maryland CNC Word List test, he scored a 100% in his right 
ear and 96% in his left ear.

Thus, the results of that October 2008 VA audiometric 
evaluation show the Veteran does have sufficient hearing loss 
in both ears under VA standards as set forth in 38 C.F.R. § 
3.385 to be considered a disability.  Additionally, the VA 
examiner determined that the Veteran had a current tinnitus 
disability.

So the determinative issue is whether the Veteran's hearing 
loss and tinnitus are attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Upon a preliminary review of the Veteran's service treatment 
records (STRs), the Board notes that the Veteran was seen for 
complaints of a bilateral ear infection in July 1960.  

On VA examination in October 2005, the examiner determined, 
based upon the Veteran's normal audiogram at separation from 
service, and his failure to report hearing loss within a year 
after his discharge from service, that his hearing loss was 
not caused by exposure to acoustic trauma in service.  The 
examiner stated that she was unable to determine the etiology 
of the Veteran's tinnitus, as the only evidence was the 
Veteran's personal account.  

The examiner's failure to take into consideration the 
Veteran's report of continuity of hearing loss and tinnitus 
since his separation from service renders the October 2005 
opinion inadequate for rating purposes.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury and instead 
relied on the absence of evidence in the service medical 
records to provide a negative opinion).  Therefore, another 
medical opinion, in which the VA examiner reviews the claims 
file and considers the Veteran's lay testimony is needed.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Additionally, the claims file includes evidence suggesting 
that the Veteran worked with large aircrafts during his 
active military service.  Therefore, the Veteran's personnel 
file needs to be obtained to ascertain whether the Veteran's 
military occupational specialty (MOS) involved noise 
exposure, particularly from jet engines.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  The RO/AMC shall obtain the first page 
of the October 2005 VA examination.  The 
efforts to obtain this record should be 
documented, and any evidence received in 
response to this request should be 
associated with the claims folder for 
consideration.  If attempts to obtain this 
record are unsuccessful, and further 
attempts to obtain the record would be 
futile, then also document this in the 
file and notify the Veteran accordingly.

2.  The RO/AMC shall obtain the Veteran's 
personnel file.  The efforts to obtain 
these records should be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder for consideration.  If 
attempts to obtain these records are 
unsuccessful, and further attempts to 
obtain them would be futile, then also 
document this in the file and notify the 
Veteran accordingly.

3.  Schedule the Veteran for an 
audiological examination to ascertain the 
current nature and severity of his 
bilateral hearing loss and tinnitus.  The 
examiner should review the claims file and 
should note that review in the report.  
The examiner should opine as to whether it 
is at least as likely as not that the 
Veteran's hearing loss and tinnitus are 
causally related to his period of active 
service, including his reported exposure 
to hazardous noise during service, or as 
to whether an alternative etiology is more 
likely.  Because the Veteran is competent 
to report the onset of diminished hearing 
acuity and tinnitus in service, as this 
requires only personal knowledge, not 
medical expertise, as it comes to him 
through his senses, the examiner must 
specifically address the Veteran's report 
of his hearing loss and tinnitus having 
first manifested during his period of 
active service in determining whether his 
current hearing loss is related to active 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the Veteran's 
service medical records to provide a 
negative opinion).  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the applicable frequencies.  

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

Advise the Veteran that failure to report 
for this scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.

4.  Then readjudicate the Veteran's claims 
in light of any additional evidence.  If 
the claims are not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of the claims.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

